Citation Nr: 0417729	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  03-12 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
recurrent right shoulder rotator cuff tendonopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to December 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which granted service connection for 
recurrent right shoulder rotator cuff tendonopathy and 
assigned that disability a noncompensable evaluation 
effective January 2001.  The veteran perfected an appeal as 
to the assigned rating.  In a March 2003 rating decision, the 
RO granted a 10 percent rating effective January 2001, on the 
basis that the November 2000 rating decision to assign an 
initial noncompensable rating was made on the basis of clear 
and unmistakable error (CUE).

Because the increase in the evaluation does not represent the 
maximum rating available for the disability, the veteran's 
claim for an increased evaluation for this condition remains 
in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993). 


FINDING OF FACT

The veteran's service-connected recurrent right shoulder 
rotator cuff tendonopathy is manifested by full range of 
motion with a scapulothoracic and glenohumeral combined 
motion of 165 degrees abduction and forward elevation; 
positive crepitation on motion; positive pain with cross-arm 
abduction; and complaints of pain.


CONCLUSION OF LAW

The criteria for a higher rating for recurrent right shoulder 
rotator cuff tendonopathy, now rated as 10 percent disabling, 
have not been met at any time during the appeal period.  38 
U.S.C.A. §§ 1155, 5107 (2002); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Codes 5024, 5201 (2003).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The RO notified the veteran consistent with requirements 
under the VCAA in a letter dated in May 2001.  He was 
informed of the information and evidence necessary to 
substantiate the claims, which evidence he was expected to 
submit, and which evidence VA would attempt to obtain for 
him.  He was also requested to inform the RO of any further 
evidence the claimant wanted VA to attempt to obtain.  He has 
also been informed of what evidence was needed to 
substantiate these claims.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The record reflects that the RO has 
made reasonable efforts to obtain relevant medical evidence 
adequately identified by the appellant in support of his 
claim.  He also has been afforded pertinent examination.  The 
Board finds that VA has complied with the VCAA duties to 
notify and assist.  The timing of the notice, after the 
adjudication appealed, did not prejudice the claim in any way 
because it was re-adjudicated by the RO in March 2003 on the 
merits of the claim alone.

The veteran was scheduled to appear at a hearing before the 
Board in May 2004, but failed to appear.  His request for a 
hearing is deemed to have been withdrawn.  38 C.F.R. 
§ 20.704(d) (2003).


II.  Factual Background

The veteran's service medical records show that he had right 
shoulder rotator cuff repair in September 1997.  A March 1999 
report shows that he sustained a right shoulder cuff tear two 
months before, and the assessment was right rotator cuff tear 
at the time the veteran was seen in March 1999.  At the time 
of the veteran's retirement examination in July 2000, he 
reported with respect to his present health that he had a 
tear in the right rotator cuff.  On examination, no 
abnormality was noted pertaining to the right shoulder.

The report of an August 2000 VA examination for joints noted 
a past history of right shoulder rotator cuff repair in 
September 1997.  The veteran complained that his pain had 
recurred and he now had new pain after the repair.  On 
examination of the right shoulder, the right shoulder 
manifested positive crepitation with range of motion.  The 
veteran's range of motion of the right shoulder was full with 
a scapulothoracic and glenohumeral combined motion of 165 
degrees abduction and forward elevation.  He had positive 
pain with cross-arm abduction.  He had abnormal rhythm on the 
right shoulder when compared to the left.  He had 4+/5 
supraspinatus strength as compared to 5/5 on the left.  He 
had an 8 cm healed scar over the tip of his shoulder.  The 
examination report concluded with an assessment of recurrent 
right rotator cuff tendonopathy versus tear; and a notation 
that he may benefit from further intervention to the shoulder 
based on findings in the magnetic resonance imaging in 1999.

There are various private and VA medical records reflecting 
treatment in 2000 for different medical conditions and 
disorders.

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2003).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2003).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  In cases 
such as this where the veteran has appealed the initial 
rating assigned after service connection is established, the 
Board must consider the initial rating, and, if indicated, 
the propriety of a staged rating from the initial effective 
date forward.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint. 38 C.F.R. § 4.59.

The service connected right shoulder condition is rated as 10 
percent disabling under the diagnostic code for rating 
tenosynovitis.  Under that code, Diagnostic Code 5024, the 
disability will be rated on limitation of motion of the 
affected part as degenerative arthritis.  38 C.F.R. Part 4, § 
4.71a, Diagnostic Code 5024 (2003).

Diagnostic code 5003, degenerative arthritis, requires rating 
according to the limitation of motion of the affected joints, 
if such would result in a compensable disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  
Normal shoulder elevation (flexion) and normal shoulder 
abduction are both to 180 degrees.  38 C.F.R. § 4.71, Plate 
I.  

The veteran's right shoulder may be rated under diagnostic 
code 5201 for limitation of motion of the arm (shoulder).  
The record shows that the veteran's right arm is his major 
arm.  The veteran's right shoulder disability is currently 
rated as 10 percent disabling, and a 20 percent rating 
contemplates the major arm being limited to shoulder level.  
A 30 percent rating contemplates limitation of the major arm 
motion to midway between side and shoulder level, while a 40 
percent rating requires limitation to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2003).

The preponderance of the evidence is against the veteran's 
claim for an increased rating for his service connected right 
shoulder disability.  The veteran does have crepitus and 
painful motion of his right shoulder.  However, the veteran's 
range of motion of the right shoulder is full with a 
scapulothoracic and glenohumeral combined motion of 165 
degrees abduction and forward elevation.  This is less than 
the limitation of motion contemplated by the 20 percent 
disability level, and therefore does not meet the criteria 
for a compensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2003).

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997; and DeLuca v. 
Brown, 8, Vet. App. 202 (1995).  The August 2000 VA 
examination demonstrates functional impairment due to the 
presence of pain and weakness, such as to warrant a 
compensable (10 percent) rating under these provisions.  The 
functional impairment, however, is not comparable to 
limitation of motion to the shoulder level

The Board has fully applied provisions of the VA's Schedule 
for Rating Disabilities. In addition, the Board will consider 
whether the disability at issue warrants consideration of an 
extraschedular rating.  In so doing, the Board notes that the 
veteran has submitted no evidence showing that his service-
connected right shoulder disability has markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation, and there is also no 
indication that this disorder has necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1)

The Board concludes that the preponderance of the evidence is 
against the claim for an evaluation in excess of 10 percent 
for recurrent right shoulder rotator cuff tendonopathy.  The 
Board finds that the current 10 percent rating is the highest 
warranted for the appeal period.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased rating for recurrent right 
shoulder rotator cuff tendonopathy is denied.


	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



